DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 15 are entitled to a priority date of February 19, 2019.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, Line 6 recites preferably between 0º C and 100º C. It is unclear whether what follows the word “preferably” is a required part of the claim or merely optional. 

Claim 2 recites and/or is preferably chosen in the group including CO2, SF6, N2O. It is unclear whether what follows the word “preferably” is a required part of the claim or merely optional. 

Claim 4 recites the storage configuration, which lacks antecedent basis. Claim 3 refers to a charge configuration. 

Claim 11, Line 10 recites preferably between 0º C and 100º C. It is unclear whether what follows the word “preferably” is a required part of the claim or merely optional. 

Claim 11 recites a closed thermodynamic cyclic transformation, a casing, and a tank. Claim 11 is dependent on Claim 1, which already introduced all of these components, making it unclear whether Claim 11 requires more of said components. Examiner suggests amending to the closed thermodynamic cyclic transformation, the casing, and the tank.

Claim 13 recites and/or is preferably chosen in the group including CO2, SF6, N2O. It is unclear whether what follows the word “preferably” is a required part of the claim or merely optional. 

All other claims are rejected by virtue of their dependence on Claim 1. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, 8, 9, and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bozzolani et al. (hereafter “Bozzolani” – GB 2484080) in view of Chen et al. (hereafter “Chen” – US 2012/0216520).

With regards to Claim 1:

Bozzolani discloses an energy storage plant (Figures 1, 2), comprising:

a casing (temporary storage 119) for the storage of a working fluid (carbon dioxide) other than atmospheric air, in a gaseous phase (see Page 8, Lines 16 – 20 teach the fluid leaving the heat exchanger 121 and directed towards the storage 119 are at a temperature of 293K and a density of 1.907 kg/m^3 – at these conditions, carbon dioxide is in a gaseous state) and in equilibrium of pressure with the atmosphere (see Page 7, Lines 25 – 27, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119, see also Page 15, Lines 4 – 7 which teach the storage storing the CO2 at 298K and 101.5kPa, i.e. near atmospheric conditions);

a tank (reservoir 101) for the storage of said working fluid in liquid or supercritical phase with a temperature close to the critical temperature; wherein said critical temperature is close to the ambient temperature, preferably between 0°C and 100°C (Page 9, Line 31 – Page 10, Line 9: “the CO2 gas (at station 13) is withdrawn from the temporarily storage and is compressed just over the critical pressure (7.38MPa)”, see also Page 11, Lines 8+ for various scenarios of the pressure and temperature of the reservoir, with the temperature ranging from 333K – 363K, which is approximately 60 – 90 degrees C);

wherein the plant is configured to perform a closed cyclic thermodynamic transformation (see Figure 1, CO2 is recycled in a closed loop from storage 119 to reservoir 101, and vice versa), first in one direction in a charge configuration (charging reservoir 101 by operating compressor train 127) and then in an opposite direction in a discharge configuration (discharging reservoir 101 by operating turbines 107, 115, and 117, and outputting to storage 119), between said casing and said tank; wherein in the charge configuration the plant stores pressure (at reservoir 101) and in the discharge configuration generates energy (via turbines and generator 112).

Bozzolani does not explicitly disclose that the charge configuration involves storing heat. While Bozzolani does remove heat of compression via intercoolers (131, 132, 133), there is no discussion of using that heat during discharge. However, this would have been obvious to do. Chen (Figure 1) teaches a pressurized energy storage system including a compressor train (1, 2) compressing a fluid, and storing it in a high pressure tank (6), and then subsequently, in a discharge scenario, expanding the fluid via turbines (9, 10) to generate energy at a generator (11). Much like Bozzolani, Chen teaches intercoolers (cheat exchanger/heat store 2) between the compressor stages. These intercoolers are part of a heat storage system (Paragraphs 74, 75). The stored heat is used to heat the pressurized working fluid during discharge via this same heat exchanger (2), thereby improving overall system efficiency (see Paragraph 63) and generating more power. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Chen, it would have been obvious to one of ordinary skill in the art to modify Bozzolani by adding a heat storage capability to the intercoolers of Bozzolani, and routing the fluid to the heat stores during discharge, thereby using said heat in the discharge situation in order to heat the CO2 upstream of each turbine stage, and yielding the predictable benefits described above. 

With regards to Claim 2:

The Bozzolani modification of Claim 1 teaches the working fluid has the following chemical-physical properties: critical temperature between 0°C and 200°C, density at 25°C between 0.5 kg/m3 and 10 kg/m?; and/or is preferably chosen in the group including: CO2, SF6, N2O (see abstract of Bozzolani, uses carbon dioxide as working fluid, which meets all requirements above).

With regards to Claim 3:

The Bozzolani modification of Claim 1 teaches a compressor (compression train 127 including compressors 128, 129, 130, Figure 2 of Bozzolani) and a motor (motor-generator 112, Figure 2 of Bozzolani, note that Figure 3of Bozzolani teaches an embodiment with separate motor and generator instead of a single unit) mechanically connected to each other (via unlabeled shaft and clutch 126);

a turbine (turbine 107, 115, 117, Figure 1 of Bozzolani) and a generator (motor-generator 112, Figure 2 of Bozzolani, note that Figure 3 of Bozzolani teaches an embodiment with separate motor and generator instead of a single unit) mechanically connected to each other (via unlabeled shaft and clutch 109);

said casing (storage 119, Figure 2 of Bozzolani) externally in contact with the atmosphere and delimiting inside a volume (Page 8, Lines 9 – 15 of Bozzolani) configured to contain the working fluid at atmospheric pressure or substantially atmospheric pressure (see Page 7, Lines 25 – 27 of Bozzolani, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119), wherein said volume is selectively in fluid communication with an inlet of the compressor (via valve 123, Figure 2of Bozzolani) or with an outlet of the turbine (via valve 122, Figure 2 of Bozzolani), wherein optionally the casing is a pressure-balloon;

a primary heat exchanger (intercooler 131, Figure 2 of Bozzolani) selectively in fluid communication with an outlet of the compressor (compressor 138) or with an inlet of the turbine;

said tank in fluid communication with the primary heat exchanger to accumulate the working fluid (Page 9, Line 31 – Page 10, Line 9, compressed carbon dioxide gives up heat to intercoolers before being directed to reservoir 101); 

a secondary heat exchanger (intercooler 132, Figure 2 of Bozzolani) operationally active between the primary heat exchanger (intercooler 131) and the tank or in said tank; 

said plant being configured to operate in the charge configuration (Page 9, Line 31 – Page 10, Line 9) or in the discharge configuration (Page 6, Line 27 – Page 8, Line 5); 

wherein, in the charge configuration, the casing (storage 119) is in fluid communication with the inlet of the compressor (via valve 123, Figure 2of Bozzolani) and the primary heat exchanger (intercooler 131) is in fluid communication with the outlet of the compressor (as seen in Figure 2 of Bozzolani), the turbine is at rest (Page 10, Lines 5 – 9: “The wells 102 used to inject the C02 are the same used during the generation; this because compression and generation happen independently. When the generation takes place there is not injection and vice versa, when the injection takes place there is not compression.. This permits to reduce the capital costs of the plant”), the motor is operating and drives the compressor to compress the working fluid coming from the casing (Page 9, Line 31 – Page 10, Line 9), the primary heat exchanger works as a cooler (‘intercooler 131”) to remove heat from the compressed working fluid, cool it and store thermal energy (as per modification with Chen, see rejection of Claim 1), the secondary heat exchanger works as a cooler (“intercooler 132”) to remove additional heat from the compressed working fluid and store additional thermal energy (as per modification with Chen, see rejection of Claim 1), the tank (reservoir 101) receives and stores the compressed and cooled working fluid, wherein the working fluid stored in the tank has a temperature close to its own critical temperature (Page 9, Line 31 – Page 10, Line 9); 

wherein, in the discharge configuration, the casing (storage 119) is in fluid communication with the outlet (via valve 122, Figure 2 of Bozzolani) of the turbine and the primary heat exchanger is in fluid communication with the inlet of the turbine (as per modification with Chen, see rejection of Claim 1), the compressor is at rest (Page 10, Lines 5 – 9), the secondary heat exchanger works as a heater to release heat to the working fluid coming from the tank (as per modification, see Paragraph 75 of Chen), the primary heat exchanger works as a heater to release further heat to the working fluid and heat it (as per modification, see Paragraph 75 of Chen), the turbine is rotated by the heated working fluid and drives the generator generating energy (Page 7, Lines 5 – 7 of Bozzolani), the working fluid returns in the casing to atmospheric or substantially atmospheric pressure (see Page 7, Lines 25 – 27 of Bozzolani, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119).

With regards to Claim 5:

The Bozzolani modification of Claim 1 teaches the motor and the generator are separate elements; or wherein the motor and the generator are defined by a single motor-generator (motor-generator 112, Figure 2 of Bozzolani, note that Figure 3 depicts an embodiment with separate motor and generator) and the plant comprises connection devices (clutches 109, 126) between said motor-generator and the compressor and the turbine to connect mechanically and alternately the motor-generator to the compressor or to the turbine.

With regards to Claim 6:

The Bozzolani modification of Claim 1 teaches the secondary heat exchanger and the primary heat exchanger are configured to operate a super-critical transformation of the working fluid so that said working fluid is accumulated in the tank in super-critical phase (Col. 9, Lines 31 – 32); wherein optionally the secondary heat exchanger is placed between the primary heat exchanger and said tank (see Figure 2, intercooler 129 is between intercooler 128 and reservoir 101).

With regards to Claim 8:

The Bozzolani modification of Claim 1 does not explicitly teach the secondary heat exchanger and the primary heat exchanger are configured to operate a sub-critical transformation of the working fluid so that the working fluid is accumulated in the tank in liquid phase. However, Bozzolani cites numerous references on Page 1, Line 27 – Page 2, Line 21 in which the carbon dioxide is stored as a “liquid or supercritical CO2” and that “[p]ressure, heat and flash vapor phase change reaction all occur as the embodied energy is released creating an explosion which drives the engine to efficiently operate and mechanically regenerate electrical power. The CO2 is captured in a suitably large low pressure chamber then re-compressed in the energy input phase and returned to storage in the reservoir as liquid or supercritical CO2”. Given these teachings, one of ordinary skill in the art would have found it obvious to store the carbon dioxide in a liquid state instead of a supercritical state. Such a modification would likely require less power draw from the compressors and reduce capital costs of the plant due to the lower pressure. It would have been obvious to one of ordinary skill in the art to modify Bozzolani to implement a liquid store of the CO2 instead of the supercritical store in order to yield the predictable results described above. 

With regards to Claim 9:

The Bozzolani modification of Claim 1 teaches the primary heat exchanger is a fixed or moving bed heat regenerator or comprises a water, oil or salt primary circuit with at least one primary storage chamber (as per modification with Chen, see Paragraph 39 of Chen: “[0039] Heat storage media includes water, paraffin, bio-oil, inorganic crystalline hydrated salts, molten salt, metals and their alloys, organic fatty acids, stone, rock or concrete and so on, which are stored in well-insulated storage containers.

With regards to Claim 11:

The Bozzolani modification of Claim 1 teaches a process for energy storage, optionally implemented with the plant according to claim 1, wherein the process comprises: carrying out a closed thermodynamic cyclic transformation, first in one direction in a charge configuration/phase and then in an opposite direction in a discharge configuration/phase (see Figure 1, CO2 is recycled in a closed loop from storage 119 to reservoir 101, and vice versa), between a casing (storage 119) for the storage of a working fluid different from atmospheric air (carbon dioxide) other than atmospheric air, in a gaseous phase (see Page 8, Lines 16 – 20 teach the fluid leaving the heat exchanger 121 and directed towards the storage 119 are at a temperature of 293K and a density of 1.907 kg/m^3 – at these conditions, carbon dioxide is in a gaseous state) and in pressure equilibrium with the atmosphere (see Page 7, Lines 25 – 27, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119, see also Page 15, Lines 4 – 7 which teach the storage storing the CO2 at 298K and 101.5kPa, i.e. near atmospheric conditions), and a tank (reservoir 101) for the storage of said working fluid in a liquid or supercritical phase with a temperature close to the critical temperature; wherein said critical temperature is close to the ambient temperature, preferably between 0°C and 100°C (Page 9, Line 31 – Page 10, Line 9: “the CO2 gas (at station 13) is withdrawn from the temporarily storage and is compressed just over the critical pressure (7.38MPa)”, see also Page 11, Lines 8+ for various scenarios of the pressure and temperature of the reservoir, with the temperature ranging from 333K – 363K, which is approximately 60 – 90 degrees C); wherein, in the charge phase, the process accumulates heat (via modification with Chen) and pressure (charging reservoir 101 by operating compressor train 127) and, in the discharge phase, generates energy (via turbines and generator 112).  

With regards to Claim 12:

The Bozzolani modification of Claim 1 teaches compressing said working fluid (via compressor train 127), coming from said casing externally in contact with the atmosphere (Page 8, Lines 9 – 15 of Bozzolani) and delimiting inside a volume configured to contain the working fluid at atmospheric pressure or substantially atmospheric (see Page 7, Lines 25 – 27 of Bozzolani, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119), absorbing energy (at intercoolers, per Chen modification); 

injecting the compressed working fluid through a primary heat exchanger (intercooler 131) and a secondary heat exchanger (intercooler 132) placed in series to bring a temperature of the working fluid close to its own critical temperature; wherein the primary heat exchanger works as a cooler to remove heat from the compressed working fluid, cool it and store thermal energy, wherein the secondary heat exchanger works as a cooler to remove further heat from the compressed working fluid and store further thermal energy (Page 9, Line 31 – Page 10, Line 9, compressed carbon dioxide gives up heat to intercoolers before being directed to reservoir 101, stores further thermal energy per modification with Chen);

accumulating the cooled working fluid in said tank (reservoir 101); wherein the secondary heat exchanger and the primary heat exchanger carry out a super- critical transformation of the working fluid so that said working fluid is accumulated in the tank in super-critical phase (Col. 9, Lines 31 – 32) or wherein the secondary heat exchanger and the primary heat exchanger carry out a sub-critical transformation of the working fluid so that said working fluid is accumulated in the tank in liquid phase; wherein optionally a temperature of the working fluid accumulated in the tank is between 0 °C and 100 °C and wherein a pressure of the working fluid accumulated in the tank is between 10 bar and 150 bar (Page 9, Line 31 – Page 10, Line 9: “the CO2 gas (at station 13) is withdrawn from the temporarily storage and is compressed just over the critical pressure (7.38MPa)”, see also Page 11, Lines 8+ for various scenarios of the pressure and temperature of the reservoir, with the temperature ranging from 333K – 363K, which is approximately 60 – 90 degrees C, and pressures in the 15 MPa range, which is ~ 150 bar).

With regards to Claim 13:

The Bozzolani modification of Claim 1 teaches the working fluid has the following chemical-physical properties: critical temperature between 0°C and 200°C, density at 25°C between 0.5 kg/m3 and 10 kg/m?; and/or is preferably chosen in the group including: CO2, SF6, N2O (see abstract of Bozzolani, uses carbon dioxide as working fluid, which meets all requirements above).

With regards to Claim 14:

The Bozzolani modification of Claim 1 teaches the phase of discharge and generation of energy comprises: passing the working fluid from the tank through the secondary heat exchanger and the primary heat exchanger (as per modification with Chen, upon leaving the tank, i.e. tank 6 in Chen, the fluid goes through the regenerator 2, equivalent to the intercoolers 131, 132 of Bozzolani to pick up the heat that had been released during the charging stage); wherein the secondary heat exchanger works as a heater to transfer heat to the working fluid coming from the tank, wherein the primary heat exchanger works as a heater to transfer further heat to the working fluid and heat it (see Paragraph 75 of Chen); passing the heated working fluid through a turbine (turbines 107, 115, 117 of Bozzolani), wherein the turbine is rotated by the heated working fluid and drives the generator generating energy (generator 112 of Bozzolani), wherein the working fluid expands and cools down in the turbine; re-injecting the working fluid coming from the turbine into the casing (storage 119 of Bozzolani) at atmospheric or substantially atmospheric pressure (see Page 7, Lines 25 – 27 of Bozzolani, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119, see also Page 15, Lines 4 – 7 which teach the storage storing the CO2 at 298K and 101.5kPa, i.e. near atmospheric conditions).

With regards to Claim 15:

The Bozzolani modification of Claim 1 teaches in the discharge phase and energy generation, between the primary heat exchanger and the turbine, it is provided to further heat the working fluid through an additional heat source, optionally chosen from: a solar source, industrial waste heat recovery, exhaust heat of gas turbines (see combustors 104, 113, 116 of Bozzolani, which add heat to the working fluid). It is noted that Chen also teaches that waste heat is added to the thermal energy stores/heat exchangers (2) during discharge (see Paragraph 41). Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art to implement a waste heat pipe feeding heat to the heat exchangers during discharge in order to yield improved efficiency and power generation at the turbines. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bozzolani et al. (hereafter “Bozzolani” – GB 2484080) in view of Chen et al. (hereafter “Chen” – US 2012/0216520), further in view of Howes et al. (hereafter “Howes” – GB 2537126).

With regards to Claim 4:

The Bozzolani modification of Claim 1 does not explicitly teach an additional heat exchanger operationally placed between the casing and the compressor and between the casing and the turbine to pre-heat the working fluid before compression in the compressor, in the [charge] configuration, or to cool the working fluid from the turbine, in the discharge configuration. Howes (Figure 4) teaches a heat exchanger (regenerator 56) operationally placed between a casing (tank 120) and the compressor (55) and between the casing (120) and the turbine (55 acts as a compressor during charging and turbine during discharging) to pre-heat the working fluid before compression in the compressor, in the [charge] configuration (Page 28, Lines 4 – 15), or to cool the working fluid from the turbine, in the discharge configuration (Page 25, Lines 25 – 35). The regenerator is used to remove any additional heat in the fluid that is in excess of the tank temperature during discharge, and then provide said heat during charging to ensure the fluid is at a temperature in which the fluid can be compressed, thereby yielding improved efficiency and proper system operation. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Howes, it would have been obvious to one of ordinary skill in the art to modify Bozzolani by adding a regenerator placed between the casing and the compressor and between the casing and the turbine, in order to yield the predictable benefits described above.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bozzolani et al. (hereafter “Bozzolani” – GB 2484080) in view of Chen et al. (hereafter “Chen” – US 2012/0216520), further in view of Matter et al. (hereafter “Matter” – WO 2014/206708).

With regards to Claim 7:

The Bozzolani modification of Claim 1 does not explicitly teach the tank comprises a separating membrane configured to internally separate the tank into a first chamber with variable volume for the working fluid in super-critical phase and into a second chamber with variable volume in fluid communication with a compensation circuit containing a non-compressible fluid, optionally water. Matter (Figures 1 – 3) teaches a power cycle including a tank (compensation reservoir 12) comprises a separating membrane (membrane 25) configured to internally separate the tank into a first chamber (chamber 26) with variable volume for the working fluid of the power cycle and into a second chamber (chamber 27) with variable volume in fluid communication with a compensation circuit (reservoir 24, check valve 28) containing a non-compressible fluid. The separation in the tank allows for the compensation fluid to ensure that a certain pressure threshold is met within the tank (see English translation). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the addition of a separating membrane and compensation system to the tank of Bozzolani would have been obvious to one of ordinary skill in the art in order to yield the predictable result of maintaining the CO2 at the appropriate pressure during storage. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bozzolani et al. (hereafter “Bozzolani” – GB 2484080) in view of Chen et al. (hereafter “Chen” – US 2012/0216520), further in view of Williams et al. (hereafter “Williams” – US 2020/0182148).

With regards to Claim 10:

The Bozzolani modification of Claim 1 does not explicitly teach the secondary heat exchanger comprises a secondary air or water circuit with at least one secondary storage chamber and is configured to remove heat from the working fluid, in the charge configuration, or to transfer heat to the working fluid, in the discharge configuration, at a temperature below 100°C, optionally between 0°C and 50°C, optionally at a temperature close to the ambient temperature. Williams (Figure 1) teaches an energy storage system including a tank (120), compressor (11), and turbine (140). Williams also teaches a heat exchanger (114) between the compressor and the tank, configured to remove heat from the working fluid, in the charge configuration, and comprising a secondary air or water circuit (Paragraph 23: “thermal masses may be or include, but are not limited to, water, oil, earth, mud, rocks, stones, concrete, metals, salts, or any combination thereof”) with at least one secondary storage chamber (130). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Williams, it would have been obvious to modify Bozzolani by adding a secondary circuit and secondary storage chamber to the intercooler (132) of Bozzolani in order to capture heat during charging and heat the CO2 upstream of each turbine stage during discharge, and yielding the predictable benefits of improved system efficiency.
Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Gaertner et al. (US 2013/0327041) – see Figure 1, a tank (16) having two separate volumes, separated by a membrane (29) and including a compensation circuit (20). 

Lin et al. (WO 2018218617) – see Figure 2, intercoolers 203, 204 are connected to a heat storage system with secondary storage (201, 202). 

Ramamurthy et al. (US 2019/0234305) – see Figure 5, an energy storage system includes storing compressed air in an air capsule (540) that is “inflated” (see Paragraph 54), in other words, it could be understood to be a “pressure- balloon” under broadest reasonable interpretation. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, May 19, 2022